FILED
                            NOT FOR PUBLICATION                              AUG 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TERRY L. SLAUGHTER,                               No. 09-15181

               Petitioner - Appellant,            D.C. No. 2:07-cv-02628-WBS

  v.
                                                  MEMORANDUM *
D. K. SISTO; ATTORNEY GENERAL
OF THE STATE OF CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT and WARDLAW, Circuit Judges.

       California state prisoner Terry L. Slaughter appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 petition. We have jurisdiction under 28

U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Slaughter contends that his rights to due process and equal protection were

violated when the Department of Corrections assessed a 130-day forfeiture of good

time credits in violation of California statutory law and regulations. The California

Superior Court denied relief because Slaughter could not establish that the

forfeiture of credits was erroneous. This decision was neither contrary to, nor

involved an unreasonable application of, clearly established federal law, as

determined by the United States Supreme Court. See 28 U.S.C. § 2254(d)(1). Nor

was the decision based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding. See 28 U.S.C. § 2254(d)(2).

      Based on the foregoing, we need not reach the certified issue.

      AFFIRMED.




                                          2                                    09-15181